DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse Group I (claims 1-16) and Species 1 (claims 1-4, and 6-20) in the reply filed on 04/08/2022 is acknowledged.
Claims 5, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/25/2020, 03/10/2021 and 04/21/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, all the listed limitation below must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
a control interface, and remote heat control system in claim 6
a coupling mechanism, a guided pin mechanism in claim 10
a pin in claim 11
at least one sealed ingredient dispensing unit, at least one open-ended ingredient dispensing unit, at least one active ingredient dispensing unit, at least one insulated ingredient dispensing unit, and at least one multi-chamber ingredient dispensing unit in claim 15
a set of pins in claim 16
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Regarding claims 1 and 16, claim limitation “a control unit…controls the dispensing selector/heating unit/mixing unit/ and is configured to process a multi-stage cooking process” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “controls the dispensing selector/heating unit/mixing unit/ and is configured to process a multi-stage cooking process” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. “control unit” is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Paragraph 0081 cited: “The control unit 140 is preferably operative at least in part on a computing device.  In one variation, the control unit 140 can communicate with a remote second computing unit such as a smart phone, tablet, or a network accessible server.  The control unit 140 can include user input elements such as a touch screen, buttons, dials, switches, and/or any suitable user interface elements”. 
Hence, a/the control unit is a basic computer-based controller.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
Claim 4 is objected because the limitation “a base” in line 2 should read as “the base” since “a base” is claimed in claim 1 line 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 6032571 to Brous et al. (“Brous”).

Regarding claim 1, Brous discloses, an automated cooking device (see automated machine 10 for use in home-brewing of beer in Fig. 2 and 3) comprising:
  	  a multi-ingredient dispenser (removable ingredients-dispensing turn table assembly 28 in Fig. 2) that comprises a base (see dispensing turn table 78 in Fig. 3) and a dispensing selector (see circumferentially extending gear section 86 in Fig. 3) , wherein the base (78) comprises a set of base receptacles (see four dispensing recesses 84 in Fig. 3);
 	   a set of ingredient dispenser units (see four ingredients cups 30 in Fig. 3) that removably couple with the base receptacles (see Fig. 3) and controllably open when in an engaged mode (see Fig. 3, wherein the cups 30 are opened when they are passing over dispensing aperture 76c) with the dispensing selector of the multi-ingredient dispenser (86); and
 	  a control unit (see microprocessor-based control system 126 in Fig. 13) that at least partially controls the dispensing selector (86) and is configured to process a multi-stage cooking process (disclosed in Col. 6 lines 21-22 “the user starts the machine with simple inputs to control panel 24”).

Regarding claim 2, Brous discloses, further comprising a cooking apparatus (see housing 12 in Fig. 2 and 3) that comprises a cooking vessel (see a brew pot 16 in Fig. 2 and 3) with a heating unit (see heater 20 in Fig. 2 and 3); a mixing unit (see rotational stirrer 38 in Fig. 2); and wherein the control unit (126) at least partially controls the heating unit and the mixing unit (see Fig. 12).

Regarding claim 3, Brous discloses, further comprising a liquid dispenser (see spigot 16a in Fig. 2).

Regarding claim 4, Brous discloses, wherein the multi-ingredient dispenser (28) comprises a base (see dispensing turn table 78 in Fig. 3) removably connectable to the cooking apparatus (12) at a vertical position at least partially above the cooking vessel (see Fig. 2 and 3); and wherein the multi-ingredient dispenser (28) is horizontally aligned with the cooking apparatus (see Fig. 2 and 3).

Regarding claim 7, Brous discloses, wherein an open state of each of the set of ingredient dispenser units (30) is individually controlled by the dispensing selector (see the aperture 76c and disclosed in Col. 9 lines 45-52 “The sequence of positions for a cup 30 seen in FIGS. 7a-7e depict the positions of a cup 30 as it passes under the arcuate gear rack section 88 and as the fins 100 engage between the teeth of this gear rack.  The rotational position of the gear rack section 88 on cover member 26 is such that the cup 30 achieves inversion and dispensing of its content of ingredient for beer wort into the recess 84 just at this recess and the aperture 84b passes over the aperture 76c”).

Regarding claim 8, Brous discloses, wherein the dispensing selector (86) can sequentially open ingredient dispenser units (30) in an engaged mode (disclosed in Col. 9 lines 45-52 “The sequence of positions for a cup 30 seen in FIGS. 7a-7e depict the positions of a cup 30 as it passes under the arcuate gear rack section 88 and as the fins 100 engage between the teeth of this gear rack.  The rotational position of the gear rack section 88 on cover member 26 is such that the cup 30 achieves inversion and dispensing of its content of ingredient for beer wort into the recess 84 just at this recess and the aperture 84b passes over the aperture 76c”).

Regarding claim 9, Brous discloses, wherein the ingredient dispenser unit (30) is comprised of an ingredient container (see cups 30 in Fig. 2 and 3) and a dispensing gate (see circular plate-like dispensing base member 76 in Fig. 3).

Regarding claim 10, Brous discloses, the dispensing gate (76) comprising a coupling mechanism (see stem 76e in Fig. 3) that physically couples with a guided pin mechanism (see circumferential wall 78c and central boss 78a in Fig. 3) of the dispensing selector (86) when the ingredient dispenser unit (30) is engaged (see Fig. 2 and 3).

Regarding claim 11, Brous discloses, wherein the guided pin mechanism comprises a central hub (circumferential wall 78c) with a guide rail (see Fig. 7a-7e) that promotes movement of a pin (central boss 78a in Fig. 3) engaged with the coupling mechanism (76e) of the dispensing gate (76).

Regarding claim 12, Brous discloses, wherein the guide rail includes an open path portion (see Fig. 7c), a transition path portion (see Fig. 7b and 7d), and a closed path portion (see Fig. 7e).

Regarding claim 13, Brous discloses, wherein the transition path portion comprises at least two stages (see Fig. 7b and 7d).

Regarding claim 16, Brous discloses, an automated cooking device (10) comprising
a multi-ingredient dispenser (28) that comprises:
a base (78) with a set of base receptacles (84);
a set of ingredient dispenser units (30) that removably couple with the base receptacles and controllably open when in an engaged mode with the multi-ingredient dispenser (see Fig. 3);
a dispensing selector (86) comprises a central rotating hub (78c) with a guide rail (see Fig. 7a-e) coupled to a set of pins (98) at each of the base receptacles (84), wherein the pin (98) mechanically engages with a lid (76) of an ingredient dispenser unit (30) when engaged (see Fig. 2), wherein the guide rail includes a profile (see Fig. 7a-e) with an open path portion (7c), a transition path portion(7b and 7d), and a closed path portion (7e); and
a liquid dispenser (disclosed in Col. 1 lines 37-43 “Beer, ale, and other fermented malted grain alcoholic beverages generally consist of four ingredients: water; fermentable sugars (usually derived from malt or malt extracts); hops for flavor, bitterness, and aroma; and yeast (both for flavor and for the fermentation used first to produce alcoholic content, and which is then used also to provide carbonation in bottle-conditioned beer)”);
a cooking apparatus (12) that comprises a cooking vessel (16), a heating unit (20) and a mixing unit (38);
a control unit (126) that at least partially controls the dispensing selector (86), the heating unit (20), and the mixing unit (38), and wherein the control unit is configured to process a multi-stage cooking process (see Fig. 2 and 12);
wherein the base (78) is removably connectable to the cooking apparatus (12) at a vertical position at least partially above the cooking vessel (see Fig. 3); and
wherein the multi-ingredient dispenser (28) is horizontally aligned with the cooking apparatus (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 6032571 to Brous et al. (“Brous”), in view of US 20160198883 to Wang et al. (“Wang”).

Regarding claim 6, Brous discloses substantially all the claimed limitations in claim 1. 
Brous further discloses, further comprising a control interface (see control panel 24 in Fig. 2 and 12) to a remote heat control system.
However, Brous does not explicitly disclose, a control interface/control unit can communicate with a remote heat control system.
Nonetheless, Wang teaches, a control interface (see user interface 110 in Fig. 3) can communicate with a remote heat control system (see user control device 202 in Fig. 3 and disclosed in para 0113 “the cooking controller 108 is controllable by a user-control device 202 (such as, a hand-held device, a smartphone, a cell phone, a tablet computer, a laptop computer, a desktop computer, a computing device, etc.).  The user-control device 202 is depicted in FIG. 2.  In accordance with another option, the user interface 110 is included (that is, is provided to the user) and the user-control device 202 may be used as well, so that both the user interface 110 and the user-control device 202 (option) may control the cooking controller 108 (if so desired).  The user-control device 202 is a device that may be physically detached from or attached to the cooking controller 108.  The user interface 110 is a device that may or may not be physically attached or used with the cooking controller 108”). 
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to modify the controller/control interface of Brous wherein a control interface/control unit can communicate with a remote heat control system as suggested/taught by Wang in order to control the heater remotely (disclosed in para 0130 of Wang).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 6032571 to Brous et al. (“Brous”), in view of US 6843166 to Li (“Li”).

Regarding claim 14, Brous discloses substantially all the claimed limitations in claim 1. 
Brous further discloses, wherein the set of ingredient dispensing units (30) includes at least one sealed ingredient dispensing unit, at least one open-ended ingredient dispensing unit, at least one active ingredient dispensing unit (disclosed in Col. 1 lines 37-43 “Beer, ale, and other fermented malted grain alcoholic beverages generally consist of four ingredients: water; fermentable sugars (usually derived from malt or malt extracts); hops for flavor, bitterness, and aroma; and yeast (both for flavor and for the fermentation used first to produce alcoholic content, and which is then used also to provide carbonation in bottle-conditioned beer)”).
However, Brous does not explicitly discloses, the set of ingredient dispensing units includes at least one insulated ingredient dispensing unit, and at least one multi-chamber ingredient dispensing unit.
Nonetheless, Li teaches, the set of ingredient dispensing units includes at least one insulated ingredient dispensing unit (see ingredient storage containers113 in Fig. 1, wherein the containers 113 includes the chimney 13 is covered with heat insulating materials, in order to prevent transmission of heat from the chimney 13 to the adjacent ingredient storage containers 113 as disclosed in Col. 4 lines 56-61), and at least one multi-chamber ingredient dispensing unit (see food storage compartment 11 includes  a plurality of vegetable storage containers 111 as seen in Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to modify the set of ingredient dispensing units of Brous wherein the set of ingredient dispensing units includes at least one insulated ingredient dispensing unit, and at least one multi-chamber ingredient dispensing unit as suggested/taught by Li in order to obtain heat insulating materials to prevent transmission of heat to the ingredient dispensing units (disclosed in Col. 4 lines 56-61 of Li) and to obtain an ingredient dispensing unit with plurality of storage containers (seen in Fig. 1 of Li).

Regarding claim 15, Brous discloses substantially all the claimed limitations in claim 1.
	However, Brous does not explicitly disclose, further comprising a load cell system.
Nonetheless, Li discloses, further comprising a load cell system (see quantity measuring device 34 in Fig. 2 and disclosed in Col. 5 lines 19-24 “the quantity measuring device 34 may be a weighing scale for measuring a particular mass of food to be added to a pot 5 for cooking.  Alternately, the measure of quantity may be by volume, as opposed to by mass”).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (post AIA ) to modify automated machine of Brous further comprising a load cell system as suggested/taught by Li in order to measure a particular mass of the ingredient to be added to the cooking vessel (disclosed in Col. 5 lines 19-24 of Li).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 9, and 11, 2-4, 6, 8, 10, and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-4, 6, 7, 8, and 9-13, respectively, of U.S. Patent No. 10617253 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the U.S. Patent No. 10617253 B2 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the U.S. Patent No. 10617253 B2.
Present Application 16814849
U.S. Patent No. 10617253 B2
1. An automated cooking device comprising: 
a multi-ingredient dispenser that comprises a base and a dispensing selector, wherein the base comprises a set of base receptacles; 
a set of ingredient dispenser units that removably couple with the base receptacles and controllably open when in an engaged mode with the dispensing selector of the multi-ingredient dispenser; and 

a control unit that at least partially controls the dispensing selector and is configured to process a multi-stage cooking process.

7. The automated cooking device of claim 1, wherein an open state of each of the set of ingredient dispenser units is individually controlled by the dispensing selector.
9. The automated cooking device of claim 1, wherein the ingredient dispenser unit is comprised of an ingredient container and a dispensing gate.

11. The automated cooking device of claim 10, wherein the guided pin mechanism comprises a central hub with a guide rail that promotes movement of a pin engaged with the coupling mechanism of the dispensing gate.







2. The automated cooking device of claim 1, further comprising a cooking apparatus that comprises a cooking vessel with a heating unit; a mixing unit; and wherein the control unit at least partially controls the heating unit and the mixing unit.

3. The automated cooking device of claim 2, further comprising a liquid dispenser.

4. The automated cooking device of claim 2, wherein the multi-ingredient dispenser comprises a base removably connectable to the cooking apparatus at a vertical position at least partially above the cooking vessel; and wherein the multi-ingredient dispenser is horizontally aligned with the cooking apparatus.

6. The automated cooking device of claim 1, further comprising a control interface to a remote heat control system.

8. The automated cooking device of claim 1, wherein the dispensing selector can sequentially open ingredient dispenser units in an engaged mode.

10. The automated cooking device of claim 9, the dispensing gate comprising a coupling mechanism that physically couples with a guided pin mechanism of the dispensing selector when the ingredient dispenser unit is engaged.

12. The automated cooking device of claim 11, wherein the guide rail includes an open path portion, a transition path portion, and a closed path portion.

13. The automated cooking device of claim 11, wherein the transition path portion comprises at least two stages.

14. The automated cooking device of claim 1, wherein the set of ingredient dispensing units includes at least one insulated ingredient dispensing unit, at least one sealed ingredient dispensing unit, at least one open-ended ingredient dispensing unit, at least one active ingredient dispensing unit, and at least one multi-chamber ingredient dispensing unit.

15. The automated cooking device of claim 1, further comprising a load cell system.

16. An automated cooking device comprising: 
a multi-ingredient dispenser that comprises: 
a base with a set of base receptacles; 
a set of ingredient dispenser units that removably couple with the base receptacles and controllably open when in an engaged mode with the multi-ingredient dispenser; 











a dispensing selector comprises a central rotating hub with a guide rail coupled to a set of pins at each of the base receptacles, wherein the pin mechanically engages with a lid of an ingredient dispenser unit when engaged, wherein the guide rail includes a profile with an open path portion, a transition path portion, and a closed path portion; and a liquid dispenser; 




a cooking apparatus that comprises a cooking vessel, a heating unit and a mixing unit; 
a control unit that at least partially controls the dispensing selector, the heating unit, and the mixing unit, and wherein the control unit is configured to process a multi-stage cooking process; 

wherein the base is removably connectable to the cooking apparatus at a vertical position at least partially above the cooking vessel; and wherein the multi-ingredient dispenser is horizontally aligned with the cooking apparatus.
1. An automated cooking device comprising: 
a multi-ingredient dispenser that comprises a base and a dispensing selector, wherein the base comprises a set of base receptacles; 
a set of ingredient dispenser units configured to removably couple with the base receptacles and configured to controllably open when in an engaged mode with the dispensing selector of the multi-ingredient dispenser; and 
a control unit that is a computing device comprising a user interface and that at least partially controls the dispensing selector and is configured to process a multi-stage cooking process, 
wherein an open state of each of the set of ingredient dispenser units is individually controllable by the dispensing selector,
wherein each ingredient dispenser unit is comprised of an ingredient container and a dispensing gate, 
wherein the dispensing gate includes a hinged door that can open and close, the dispensing selector comprising a guided pin mechanism comprises a central hub with a guide rail that promotes movement of a pin engaged with the coupling mechanism of the dispensing gate, wherein a geared motor system rotates the central hub to guide one end of the pin along the guide rail that opens or closes the dispensing gate,
wherein the dispensing gate includes a coupling mechanism with a hook structure that is configured to engage with part of the dispensing selector,

2. The automated cooking device of claim 1, further comprising a cooking apparatus that comprises a cooking vessel with a heating unit; a mixing unit; and wherein the control unit at least partially controls the heating unit and the mixing unit.

3. The automated cooking device of claim 2, further comprising a liquid dispenser.

4. The automated cooking device of claim 2, wherein the base is removably connectable to the cooking apparatus at a vertical position at least partially above the cooking vessel; and wherein the multi-ingredient dispenser is horizontally aligned with the cooking apparatus.


6. The automated cooking device of claim 1, further comprising the control interface to a remote heat control system.

7. The automated cooking device of claim 1, wherein the dispensing selector can sequentially open ingredient dispenser units in an engaged mode.

8. The automated cooking device of claim 1, the dispensing gate comprising the coupling mechanism that physically couples with the guided pin mechanism of the dispensing selector when the ingredient dispenser unit is in the engaged mode.

9. The automated cooking device of claim 8, wherein the guide rail includes an open path portion, a transition path portion, and a closed path portion.

10. The automated cooking device of claim 8, wherein the transition path portion comprises at least two stages.

11. The automated cooking device of claim 1, wherein the set of ingredient dispensing units includes at least one insulated ingredient dispensing unit, at least one sealed ingredient dispensing unit, at least one open-ended ingredient dispensing unit, at least one active ingredient dispensing unit, and at least one multi-chamber ingredient dispensing unit.

12. The automated cooking device of claim 1, further comprising a load cell system.

13. An automated cooking device comprising: 
a multi-ingredient dispenser that comprises: 
a base with a set of base receptacles; 
a set of ingredient dispenser units that removably couple with the base receptacles and controllably open when in an engaged mode with the multi-ingredient dispenser, wherein each ingredient dispenser unit is comprised of an ingredient container and a dispensing gate, wherein the dispensing gate includes a hinged door that can open and close, wherein the dispensing gate includes a coupling mechanism with a hook structure that is configured to engage with part of the dispensing selector, wherein an open state of each of the set of ingredient dispenser units is individually controllable by the dispensing selector; 
a dispensing selector comprises a central rotating hub with a guide rail coupled to a set of pins at each of the base receptacles, wherein the set of pins mechanically engages with the dispensing gate of an ingredient dispenser unit when engaged, wherein the guide rail includes a profile with an open path portion, a transition path portion, and a closed path portion, wherein a geared motor system rotates the central hub to guide one end of the set of pins along the guide rail that opens or closes the dispensing gate; and a liquid dispenser; 
a cooking apparatus that comprises a cooking vessel, a heating unit and a mixing unit; 
a control unit that is a computing device comprising a user interface and that at least partially controls the dispensing selector, the heating unit, and the mixing unit, and wherein the control unit is configured to process a multi-stage cooking process; 
wherein the base is removably connectable to the cooking apparatus at a vertical position at least partially above the cooking vessel; and wherein the multi-ingredient dispenser is horizontally aligned with the cooking apparatus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761    


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761